Citation Nr: 1012730	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed hypertension.  


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2008 rating decision 
of the RO.  

The Board notes that a February 2010 letter from a service 
organization was received by the RO, revoking its accredited 
representation of the Veteran.  


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim on appeal have been 
accomplished.  

2.  The Veteran is shown to have had elevated blood pressure 
readings in service.  

3.  The Veteran has presented credible lay statements that 
he had had high blood pressure readings since service.  

4.  The currently demonstrated hypertension is shown as 
likely as not to have had clinical onset during the 
Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
hypertension is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in 
the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Establishing direct service connection generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as hypertension, when a chronic disease manifests 
itself in service, or within the applicable presumptive 
period under 38 C.F.R. § 3.307, and the Veteran currently 
has the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309 
(2009), service connection may nonetheless be granted where 
a disease manifests itself in service (or within the 
presumptive period) but is not identified until later, and 
the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).

Under VA rating criteria, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 
C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  

In the present case, the evidence shows that the Veteran is 
competently diagnosed with hypertension.  In a July 2000 
private treatment record, the Veteran was diagnosed with 
hypertension by J.P., M.D.  

In addition, the Veteran underwent a VA examination in 
December 2008. Based on that examination, the VA examiner 
provided a diagnosis of hypertension.  

Since the Veteran is diagnosed with current hypertension, 
the first element of service connection, evidence of a 
current disability, is met.  See Shedden, 381 F.3d at 1167.

A veteran seeking service connection, however, must 
establish not only the existence of a present disability, 
but also an etiological connection between his active 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The Board finds on this record that the Veteran's elevated 
blood pressure readings as likely as not marked the clinical 
onset of the current hypertension..  The service treatment 
records indicate that the Veteran had high blood pressure 
readings of 144/92 in August 1970 and 140/90 in August 1971.  

The Board also finds that the Veteran's symptoms of high 
blood pressure have been continuous since service.  On a 
March 2009 VA form 9, the Veteran reported that since the 
August 1971 service separation examination, he had had a 
continuous history of hypertension.  

The Veteran further reported that the August 1971 blood 
pressure reading was not an isolated incident.  Such 
statements are plausible and not inconsistent with other 
evidence in the record.  Thus, the Board finds these 
assertions to be credible and supported by the evidence of 
record.  

The record indicates that the Veteran was shown to have more 
than one incident of high blood pressure in service as 
discussed supra.  In an April 2004 private treatment report, 
the treating physician indicated that the Veteran's 
insurance company claimed the Veteran's hypertension was a 
preexisting condition.  

In a February 2009 addendum to the December 2008 VA 
examination, the VA examiner reviewed the record and opined 
that it would be pure speculation to state whether the 
Veteran had hypertension while on active duty.  

The examiner added was that, because hypertension was not 
diagnosed as aggressively in the 1970's as it was today, it 
was possible that the Veteran could have had a borderline 
reading upon discharge because he was excited or it truly 
could have been a manifestation of early hypertension.  

Based on the Veteran's credible lay assertions of having had 
high blood pressure since service, and the VA examiner's 
recent opinion, the Board finds the evidence to be in 
relative equipoise in showing that he currently suffers from 
hypertension that as likely as not had its initial 
manifestations during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for hypertension is warranted.  




ORDER

Service connection for hypertension is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


